                         UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  (LUFKIN DIVISION)

In re:                                          )
                                                )   JOINTLY ADMINISTERED
TEXAS PELLETS, INC.1                            )   under Case No. 16-90126
                                                )
              Debtors.                          )   Chapter 11
                                                )

          REORGANIZED DEBTORS’ OBJECTION AND RESPONSE TO
    PORT OF PORT ARTHUR NAVIGATION DISTRICT OF JEFFERSON COUNTY,
    TEXAS’ MOTION FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
                 CLAIM PURSUANT TO 11 USC SECTION 503
                         [Relates to Docket # 1291]

TEXAS PELLETS, INC. and GERMAN PELLETS TEXAS, LLC (respectively, “TPI” and

“GPTX”, and collectively, the “Reorganized Debtors”) file this Objection and Response (the

“Objection”) to the Port of Port Arthur Navigation District of Jefferson County, Texas’ Motion

for Allowance and Payment of Administrative Claim Pursuant to 11 U.S.C. Section 503 [Docket

#1291] (the “Administrative Claim”) filed in the above-styled, jointly administered bankruptcy

cases (the “Bankruptcy Cases”) on November 7, 2019 by Port of Port Arthur Navigation District

of Jefferson County, Texas (the “Port”). Accordingly, the Reorganized Debtors state as follows:

                               I.     FORMAL OBJECTION

         1.   The Reorganized Debtors admit the allegations in Paragraphs 1 and 2 of the

Administrative Claim (but deny that any recovery is owing to the Port and deny that any claim

should be allowed).

         2.   With respect to the allegations in Paragraph 3 of the Administrative Claim, the


1
  The jointly-administered Chapter 11 Debtors, along with the last four digits of each such
Debtor’s federal tax identification number, are Texas Pellets, Inc. (3478) and German Pellets
Texas, LLC (9084). The corporate headquarters and service address for the jointly-administered
is: 164 CR 1040, Woodville, TX 75979.

                                               1
81734800v.1
Reorganized Debtors admit the allegations but note a typographical error in the name of Texas

Pellets, Inc.

        3.      With respect to the allegations in Paragraph 4 of the Administrative Claim, the

Reorganized Debtors state that the Port is a Texas local government entity;2 and is on

information and belief the owner of the underlying real property (the “Property”) in connection

with the Reorganized Debtors’ former storage facility (“Storage Facility”) under the February

28, 2012 Ground Lease, as amended (“Lease”) and July 25, 2012 Easement Agreement, as

amended (“Easement”) between the Port, as lessor, and TPI as lessee (with the Reorganized

Debtors having owned certain improvements and other property as set forth in the Lease and

elsewhere), and any remaining allegations are denied.

        4.      With respect to the allegations in Paragraph 5 of the Administrative Claim, the

Reorganized Debtors state that the Lease speaks for itself and is the best evidence of its contents,

and any remaining allegations are denied.

        5.      With respect to the allegations in Paragraph 6 of the Administrative Claim, the

Reorganized Debtors state that the Lease and referenced amendments speak for themselves and

are the best evidence of their contents, and any remaining allegations are denied.

        6.      With respect to the allegations in Paragraph 7 of the Administrative Claim, the

Reorganized Debtors state that the Easement and referenced amendment speak for themselves

and are the best evidence of their contents, and any remaining allegations are denied.

        7.      With respect to the allegations contained in the first sentence of Paragraph 8 of

the Administrative Claim, the Reorganized Debtors state that the referenced Order speaks for

itself and is the best evidence of its contents, and any remaining allegations are denied. With


2
 On information and belief, the Port is a navigation district created pursuant to Acts of the 58th
Legislative, Regular Session, 1964, Chapter 197, as amended.

                                                 2
81734800v.1
respect to the allegations contained in the second sentence of Paragraph 8 of the Administrative

Claim, such allegations are legal or other allegations for which no response is required, such

allegations are denied.

        8.     With respect to the allegations contained in the first sentence of Paragraph 9 of

the Administrative Claim, the Reorganized Debtors state that the Reorganized Debtors loaded

pellets at the Storage Facility on respectively, May 19-24, and June 4-11, 2019; any remaining

allegations are denied, and the Reorganized Debtors specifically deny any liability under the

referenced invoices.      With respect to the allegations contained in the second sentence of

Paragraph 9 of the Administrative Claim, the Reorganized Debtors state that the referenced

invoices speak for themselves and are the best evidence of their contents, and any remaining

allegations are denied, and the Reorganized Debtors specifically deny any liability under the

referenced invoices. With respect to the allegations contained in the third sentence of Paragraph

9 of the Administrative Claim, the Reorganized Debtors state that the operations conducted on

respectively, May 19-24, and June 4 to June 11, 2019, were conducted under the Lease and

pursuant to the contractual arrangement between the parties, and any remaining allegations are

denied. The allegations contained in the fourth sentence of Paragraph 9 of the Administrative

Claim are denied.

        9.     The allegations contained in Paragraph 10 of the Administrative Claim are

requests for relief and/or legal allegations to which no response is required; all such allegations

are denied.

        10.    The Reorganized Debtors deny the allegations contained in the WHEREFORE

closing paragraph of the Administrative Claim and further deny any liability or responsibility for

any such “Claim” or amounts referenced.



                                                3
81734800v.1
        11.    In further response to the Administrative Claim, the Reorganized Debtors deny

any fault or liability in connection with any claim under the invoices attached to the

Administrative Claim. The Port cites no provision of the Lease, but to the extent applicable, any

liability or responsibility under the Lease is also denied.

        12.    In further response, and in an abundance of caution, the Reorganized Debtors

assert any and all affirmative defenses as may be available, including without limitation any

defense and/or right under the Lease and Easement (all of which are expressly reserved), as well

as the defenses and affirmative defenses3 as follows: (i) failure to mitigate damages; (ii) estoppel;

(iii) no breach of duty / no breach of any standard of care; (iv) no acts of Reorganized Debtors

(or for which Reorganized Debtors were responsible) caused damages; (v) failure of cause; (vi)

failure of consent and/or consideration; (vii) waiver and/or acquiescence; (viii) extinguishment

of obligations; (ix) settlement and release; (x) res judicata, accord and satisfaction, and/or

collateral estoppel; (xi) intervening and/or superseding causes as the proximate and/or sole cause

of any injuries and damages; (xii) the fault or negligence of others and/or unclean hands; (xiii)

comparative negligence or fault; (xiv) claims arising from acts or conditions which were not

foreseeable; (xv) allocation of fault including to parties that have settled, are immune, or are

discharged; (xvi) limitations and claims as being time barred; (xvii) failure to state a claim upon

which relief can be granted as against the Reorganized Debtors; (xviii) force majeure and/or acts

of God; (xix) laches; (xx) any breach of Lease or contract (which is denied) is excused by

claimant’s own breach or breach of others; and/or (xxi) prematurity.4



3
 Inclusion of any such matter or defense herein is not an admission as to the burden of proof.
4
 Any and all such matters are pled in an abundance of caution, and without acknowledgment or
admission that such matters may or may not be applicable. The Debtors reserve the right to
amend and/or supplement the foregoing matters to assert such other claims and/or affirmative
defenses as may become known.

                                                  4
81734800v.1
                                 III.   FURTHER RESPONSE

        13.    Further responding, and without limiting the defenses as set forth above, the

Reorganized Debtors specifically assert setoff of obligations (and/or recoupment) due to

significant sums being owed under the Lease to the Reorganized Debtors.5 Any such amounts

sought by the Port are under the Lease, and arise from the same transaction. The obligations

and/or claims are held by the same parties, in the same right or capacity, and all arise

postpetition (after April 30, 2016).

        14.    Amounts are due (in an amount exceeding $400,000) from the Port under the

Lease based on the Port’s failure to maintain the vessel berth and adequately dredge the

navigation channel immediately adjacent to the Storage Facility during 2018 and 2019.6

        15.    At the Storage Facility, the Reorganized Debtors stored all their manufactured

pellets for eventual loading on to vessels—the means by which the Reorganized Debtors’

products reached the international marketplace. The Storage Facility consists of a five-silo

wood pellet Storage Facility and shipping terminal. At the Storage Facility, the Reorganized

Debtors gathered their product (wood pellets), shipped via truck from the Manufacturing

Facility and other sources. The product was then loaded onto ocean going shipping vessels

(“Vessels”) docked at the shipping terminal. In order to dock at the Storage Facility’s shipping

terminal, and utilize the docking features of the Storage Facility, it is necessary for the vessels


5
 The Lease and Easement were assumed under Section 365 of the Bankruptcy Code by TPI
under the Court’s Order dated September 26, 2018 [Docket #907], and assigned to the Purchaser
through the Sale Order. However, under the Sale Order and Asset Purchase Agreement (as
defined under the Sale Order), all of the Reorganized Debtors’ claims and causes of action
against the Port accruing before June 18, 2019 (including without limitation claims and causes of
action under the Lease) were retained by the Reorganized Debtors. Under Sections 9.4.1, 1.92,
and 1.93 of the Plan, the Reorganized Debtors retain (and are vested with) this cause of action.
6
  The Liquidating Trust maintains a similar claim for matters arising in 2016. All rights are
reserved.

                                                 5
81734800v.1
to utilize the vessel berth (“Vessel Berth”) and navigation channel immediately adjacent to the

Storage Facility (“Navigation Channel”). The Vessel Berth utilized at the Storage Facility is

also known as “Berth 4” at the Port’s facilities.

        16.    Under Special Stipulation No. 5 and Paragraph 9 of the Lease, the Port

committed and agreed to maintain the Vessel Berth and dredge the Navigation Channel and

allow Vessels to fully utilize, at all times, the Storage Facility; and further, the Port agreed to

indemnify the Reorganized Debtors for charges and expenses incurred by the Reorganized

Debtors as a result of the Port’s construction activities and its operations at the Port property.

During 2019, the Port failed to honor these obligations.

        17.    Commencing in early 2019, the Port began a major construction project,

unrelated to the Storage Facility (but having significant impacts on the Reorganized Debtors’

operations, as set forth below), known as the “Berth 5 Expansion Project.” In the Berth 5

Expansion Project, the Port’s contractors removed and modified hardware, mooring

infrastructure, and other components of the dock and Vessel Berth, such that vessels larger than

550 feet in length could not be properly moored at the Vessel Berth. (Exhibit D, Special

Stipulation No. 5 of the Lease states that the Reorganized Debtors are entitled to utilize the

Vessel Berth for vessels up to 738 feet in length).

        18.    Once the Reorganized Debtors were informed that the Berth 5 Expansion Project

would impact loading of vessels at the Storage Facility, the Reorganized Debtors endeavored to

work with their customer, the vessel agents, and representatives of the Port to facilitate loading

in the most effective and efficient manner possible. The Reorganized Debtors were able to load

three vessels during 2019 at the Storage Facility and Vessel Berth, but such loading required

significant additional costs.   Specifically, tugboats were required.     In addition, the vessel



                                                    6
81734800v.1
loading took longer than it would have if the Vessel Berth had been in the condition

contractually required under the Lease. The Debtors estimate the costs – payable by the Port –

to exceed $400,000.00, plus attorney fees under the Lease. Investigation continues and all

rights are reserved.7

        19.    The Reorganized Debtors reserve the right, under separate motion, to request that

Lease-related matters (including other claims asserted by the Port) be consolidated to promote

administrative convenience, fairness, and judicial efficiency.

                             III.       RESERVATION OF RIGHTS

        20.    The Reorganized Debtors reserve all rights and arguments with respect to the

Administrative Claim, including the rights to supplement this Objection and oppose the

Administrative Claim on any ground at any hearing or hearings.

        WHEREFORE the Reorganized Debtors request: 1) that this Objection be considered, 2)

that the Administrative Claim be denied, and 3) that the Reorganized Debtors be granted all other

proper relief under law or at equity.

Dated: November 27, 2019.                    Respectfully submitted,

                                              /s/ C. Davin Boldissar_________
                                             C. Davin Boldissar (La. #29094)
                                             (admitted pro hac vice)
                                             Bradley C. Knapp (Tex. #24060101)
                                             Locke Lord LLP
                                             601 Poydras Street, Suite 2660
                                             New Orleans, Louisiana 70130-6036
                                             Telephone: (504) 558-5100
                                             Fax: (504) 681-5211
                                             dboldissar@lockelord.com
                                             bknapp@lockelord.com



7
 All affirmative claims (through a separate lawsuit, adversary proceeding, or other action) are
reserved, and will be pursued separately. The Reorganized Debtors have made demand on the
Port for these amounts, but the Port has generally denied liability.

                                                 7
81734800v.1
                                            -and-

                                            W. Steven Bryant
                                            Texas Bar. No. 24027413
                                            Federal I.D. No. 32913
                                            Locke Lord LLP
                                            600 Congress Avenue, St. 2200
                                            Austin, Texas 78701
                                            Telephone: (512) 305-4726
                                            Fax: (713) 229-2536
                                            sbryant@lockelord.com

                                            COUNSEL FOR TEXAS PELLETS, INC. AND
                                            GERMAN PELLETS TEXAS, LLC



                               CERTIFICATE OF SERVICE

        I hereby caused a true and correct copy of the foregoing Objection to be served on
November 27, 2019 upon all parties identified in the attached Post-Confirmation Service List by
electronic case filing for those parties receiving notice via the Court’s Electronic Case Filing
system, and on all other parties not receiving ECF notice via first-class United States mail,
postage prepaid.


                                             /s/ C. Davin Boldissar
                                            C. Davin Boldissar




                                               8
81734800v.1
